Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11127077 (hereinafter Pierce) as follow:

Pierce, discloses a computer implemented method comprising: analyzing, by a processor coupled with an electronic communications network, each of a sequence of messages as they are communicated between first and second parties via the electronic communications network over a period of time (refer to claim 1: identify the history); determining, automatically by the processor, that the analyzed message contains a value for at least one of a set of data items of one of one or more transactions each of which is characterized by the set of data items and associated values (claim 1), the first message not otherwise specifying either which of the data items or which of the one or more transactions the value is for (refer to claim 1); extracting, by the processor based on the determining, the value from the analyzed message, and storing the extracted value in a memory coupled with the processor (refer to claim 1); identifying, automatically by the processor prior to or subsequent to the analysis of the analyzed message, another message of the sequence of messages communicated between the first and second parties (refer to claim 1); and determining, by the processor based on the identifying, that the other message comprises context data identifying which of the set of data items and/or which of the one or more transactions, the stored value extracted from the analyzed message is a value for, and based thereon, associating, by the processor, the stored value with the identified data item of the set of data items or transaction of the one or more transactions (refer to claim 1).
wherein the analyzed message is determined to contain the value is based on a formatting of the characters of the value within the analyzed message (refer to claim 2).
determining, automatically by the processor, that all of the values of the set of data items for a particular transaction of the one or more transactions have been  extracted and stored in the buffer; and generating, by the processor based on the determining, an executable transaction from the values of the set of data items for the particular transaction (refer to claim 3).
wherein the stored extracted value is one of a price or quantity value and the other message comprises data that identifies a product related thereto. (refer to claim 4)
wherein each of the one or more transactions is characterized by a template stored in a data structure stored in the memory and comprising each of the set of data items thereof in association with a data structure field in which the extracted values are stored as they are extracted and associated by the processor, the template having values associated with all of the set of data items defining an executable transaction (refer to Claim 16 and 20).
wherein a current state of each template is displayed on a user interface coupled with the processor and displaying the set of data items and values presently associated therewith.
wherein the user interface enables a user to supply values for one or more data items which do not presently have values associated therewith (refer to Claim 15).
wherein the user interface comprises a chat interface (refer to claim 14).
wherein the context data comprises contextual language (refer to claim 6).
wherein the determining that the other message comprises context data identifying which of the set of data items and/or which of the one or more transactions (refer to Claim 1), further comprises analyzing a prior transaction between the first and second parties (refer to Claim 1).
wherein the determining that the other message comprises context data identifying which of the set of data items and/or which of the one or more transactions, further comprises analyzing market data related to the stored extracted value.



Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447